Citation Nr: 1508145	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Christoper J. Boudi, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service in the United States Marine Corps (USMC) from January 9, to February 15, 1974, and United States Army from March to June 1976.  The Veteran was separated from the United States Army by reason of void enlistment (fraudulent entry).  He was discharged under honorable conditions (UHC) from each period of military service. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  By this rating action, the RO denied service connection for PTSD.  The Veteran appealed this rating action to the Board. 

In February 2014, the Veteran testified before the undersigned during a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA (VVA) electronic claims file.  During the hearing, the Veteran submitted additional medical evidence (VA psychiatrist's opinion) in support of his claim, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  38 C.F.R. § 20. 1304 (2014). 

The Veteran has claimed service connection for PTSD due to military sexual trauma (MST). A claim for service connection for a psychiatric disability, however, encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Thus, the Veteran's claim encompasses PTSD and his other psychiatric diagnoses during the appeal period, as reflected on the title page.  

The issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU) has been raised by the record in a January 2011 statement of the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran has PTSD due to hazing-related stressors that occurred during his period of service in the USMC (January 9, 1974 to February 15, 1974). 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the Board is granting entitlement to service connection for PTSD, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  


II. Merits Analysis

The Veteran seeks service connection for PTSD as a result of hazing-related incidents that occurred during his period of service in the USMC (i.e., January 9, 1974 to February 15, 1974).  Transcript (T.) at page (pg.) 24)).  He primarily contends that within the first two (2) weeks of entrance into the USMC, he was beaten by fellow soldiers with a soap and can-filled pillow to his head, shoulders and sides.  He maintains that as a result of the above-cited incident, he became so nervous that he sought treatment at sick bay, primarily for side pain.  The Veteran contends that examining clinicians had informed him that they found nothing physically wrong with him except for jock rash.  (T. at pages (pgs.) 5-8, 10, 24)).  He avers that he requested a psychiatric consult after his assailants had told him that they would kill him if he reported the incident.  Id. at pg. 11.  The Veteran maintains that he could not find letters that he wrote to his mother during service that described the in-service hazing incidents because she had moved residences.  Id. at pg. 9.  He maintains that he did not want to be discharged from the USMC but wanted to be retained and perform his duties.  Id. at 15.  (Parenthetically, the Board notes that the Veteran also reported being hit in the head with a rifle butt by his drill sergeant while stationed at Parris Island, South Carolina in early February 1974 and being thrown out of a moving motor vehicle during his period of service in the United States Army.  (See VA Form 21-0781, Statement in Support of Claim for PTSD, dated and signed by the Veteran in March 2009).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the Fifth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  See 38 C.F.R. § 3.304(f); 79 Fed. Reg. 45,093-103 (Aug. 4, 2014).

VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' "in personal-assault cases).

The Court has set a relatively low threshold for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(5) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (veteran alleged that his sergeant kicked him down a set of stairs). Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, Topic 17, Block a.

In its analysis below, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for PTSD.  

As noted above, the Veteran primarily contends that he has experienced psychiatric problems as a result of hazing-related stressors during his period of service in the USMC and that they have continued since discharge in February 1974.  The evidence shows that the Veteran has been diagnosed with moderate depression, dysthymic disorder, and PTSD.  Significantly, in April, June and July 2009, the Veteran disclosed his military hazing-related stressors to a VA psychiatrist and in subsequent assessments by this same psychiatrist in December 2009, February 2010, and February 2014, PTSD was diagnosed.  (See VA treatment reports, dated from April to July 2009; VA psychiatrist's reports, dated in December 2009, February 2010 and February 2014).  In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  Thus, the Board finds that the Veteran has a current acquired psychiatric disability, namely PTSD, major depression and dysthymic disorder.

Regarding evidence of an in-service assault, the Veteran's service treatment records (STRs) are negative for objective evidence of any hazing-related incidents, being hit in the head with a rifle butt or having been thrown out of a motor vehicle.  These records are positive, however, for the Veteran having sought treatment for right-side pain in early January 1974 and that he had requested a psychiatric consult, as he has alleged.  (See service treatment reports, dated in early and mid-January 1974.).  Service treatment records dated in late January 1974 and early February 1974 show that examining clinicians had attributed the Veteran's right-side pain to a urinary tract infection and questionable insect stings, respectively.  (See January and February 1974 service treatment reports).  The Veteran was separated from the USMC in February 1974 because of a defective attitude.  The Commanding General reported that the Veteran, while able enough, did not respond to authority and had been a disciplinary problem.  If retained, according to the Commanding General, he would have continued to have been a disciplinary problem.  

When examined for enlistment into the United States Army in January 1976, the Veteran was found to have been psychiatrically "normal."  The examining clinician indicated that the Veteran had severe nervous trouble.  On an accompanying Report of Medical History, the Veteran related that he had had nervous trouble.  He denied having had any frequent trouble sleeping, depression or excessive worry or loss of memory.  A June 1976 service discharge examination report reflects that the Veteran was found to have been psychiatrically "normal."  A mental status evaluation was essentially "normal.  There was no evidence of any significant mental illness.  The Veteran was found to have been mentally responsible and to have been able to distinguish right from wrong.   On a Report of Medical History, dated in June 1976, the Veteran denied having any frequent trouble sleeping, depression or excessive worry, loss of memory or nervous trouble of any sort.  On DA Form 3082, dated in early June 1976, the Veteran related that there had not been any change in his medical condition.  

Despite the fact that the Veteran's STRs are negative for objective evidence of any rifle butt or motor vehicle-related incidents, hazing-related stressors and/or psychiatric problems/diagnoses (aside from a notation of the Veteran having requested a psychiatric consult in January 1974 and clinical notation of severe nervous trouble at entrance into the United States Army in January 1976), he is competent to report a history of these events and psychiatric symptoms that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  In addition, in a January 2011 letter to VA, the Veteran's mother, M. P., corroborated the Veteran's account of in-service abuse.  She maintained that the Veteran had told her that he had suffered from episodes of abuse during military service and that he had had mental health symptoms since that time.  M. P. specifically recounted an incident where the Veteran had informed her that he had been hit in the head by a drill instructor in the USMC and that he had been shoved from the back of a moving motor vehicle in the United States Army.  M. P. did not report the soap and can-filled pillow hazing-related incident.  (See January 2011 letter, authored by M. P.)

Further, the Veteran's treating psychiatrist has connected his PTSD to the in-service hazing incidents.  Specifically, in reports, dated in December 2009, February 2010, and February 2014, the VA psychiatrist related that he had treated the Veteran since early June 2009 for symptoms, such as depressed mood, sleep impairment, nightmares, night sweats, suicidal ideation, and exaggerated startled response.  The VA psychiatrist indicated that the Veteran likely met the criteria for PTSD.  The VA psychiatrist related that the Veteran had been the victim of multiple "'hazing'" beatings at the hands of fellow soldiers which were motivated by racism.  The VA psychiatrist opined, "It is likely that Mr. P[]'s psychiatric symptoms were directly related to these traumatic experiences."  (See VA psychiatrist's December 2009, February 2010 and February 2014 opinions).  

The Board acknowledges that a VA physician did not find a diagnosis of PTSD or a link between service and the Veteran's depressive disorder during his evaluation of the Veteran in April 2012.  (See April 2012 PTSD examination report).  Regarding the Veteran's depressive disorder, the VA examiner indicated that the Veteran reported that it had its onset in 1979.  According to the VA examiner, the Veteran's depression while present, had become more severe in 2009 when he experienced several situational stressors, such as having lost his job, house and car, and being separated from his spouse.  Thus, the VA examiner opined that the Veteran's depression, which had its onset in 2009, was most likely related to the above-cited situational stressors, as well as his sister's death and ongoing medical problems.  The Board notes that the VA physician's opinion that the Veteran's depressive disorder is not related to military service, but to situational stressors, is supported by VA treatment reports, dated from April to November 2009.  (See VA treatment reports, dated from April to November 2009).  These reports show that the Veteran presented to the VA clinic with psychiatric complaints, such as depressed mood and poor motivation and energy, as a result of the above-cited situational stressors.  In fact, when seen in November 2009, the Veteran reported that his main stressor was his wife, who he stated was critical and had been accusing him of infidelity.  (See November 2009 VA treatment report).  

Concerning a diagnosis of PTSD, the April 2012 VA physician opined that while the Veteran met the stressor criterion based on physical abuse by his grandfather (i.e., the Veteran reported having sustained childhood abuse by his grandfather) and physical assault in the Marines, as well as evidence of nightmares and sleep problems, there was no evidence of avoidance of reminders, detachment, emotional numbing, hypervigilance or exaggerated startle response.  The VA examiner further related that the Veteran met the re-experiencing criteria, but not avoidance or hyperarousal.  Thus, the VA examiner concluded that the Veteran did not meet the criteria for PTSD.  The examiner noted that the Veteran recently (then) had a negative PTSD screening.  The VA examiner further maintained that while the Veteran's treating provider had diagnosed PTSD at one point, a review of the notes showed that sufficient symptoms were not present to meet the PTSD criteria and that many PTSD symptoms were denied.  (See April 2012 VA PTSD examination report). 

Notwithstanding the foregoing, the April 2012 VA physician and the Veteran's VA treating psychiatrist corroborated the Veteran's in-service hazing-related stressors.  In addition, the Veteran's treating VA physician diagnosed the Veteran has having PTSD as a result of the in-service hazing stressors.  The VA psychiatrist's opinion is bolstered by STRs reflecting that the Veteran had sought treatment for side pain, had been diagnosed with jock itch and had requested a psychiatric consult, as he has alleged.  In cases specifically involving claimed personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 (1999).  Furthermore, the Court clarified in YR that the general rule that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to claims for PTSD based on sexual assault.  

Recognition is given to the fact that the VA treating psychiatrist did not provide any rationale for his favorable opinion.  There are other means by which a physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time, such as in this case the VA psychiatrist's long-term treatment of the Veteran (i.e., from June 2009 to the present).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While not clearly articulated, it stands to reason that the long-history of treating the Veteran gave the VA psychiatrist intimate knowledge of the Veteran's mental status and by that basis alone his opinion is found to be probative.  Thus, although the VA psychiatrist's opinion is of diminished value, given its lack of rationale, it nevertheless places the weight of the evidence in equipoise.  Thus, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for PTSD based on MST. 


ORDER

Service connection for PTSD is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


